Santaniello, J.
The defendant, Lee Vrne Kelley, was found guilty by a jury of one count of kidnapping in the first degree in violation of General Statutes § 53a-92 (a) (2) (A),1 one count of first degree sexual *559assault in violation of General Statutes § 53a-70 (a) (l),2 and one count of third degree sexual assault in violation of General Statutes § 53a-72a (a) (2).3 He was sentenced by the trial court to a term of imprisonment of eighteen years. The defendant has appealed directly to this court pursuant to General Statutes § 51-199 (b) (3).4 He claims in his appeal that the trial court improperly: (1) precluded him from questioning the victim regarding a previous false accusation of sexual assault in violation of his right to confrontation; (2) admitted constancy of accusation evidence concerning the sexual assault; (3) admitted the victim’s tape-recorded statement as constancy of accusation evidence; (4) defined reasonable doubt in the charge to the jury as “a doubt for which a valid reason can be assigned,” thereby diluting the state’s burden of proof; and (5) charged the jury on first degree sexual assault in such a way as to allow the jury to convict him on a statutory alternative that was not supported by the evidence. We affirm the judgment of the trial court.
The jury could reasonably have found the following facts. On August 18,1990, the victim, a seventeen year *560old female, lived in New Haven with her mother and siblings. During the morning on that date, the defendant, the victim’s uncle, came to the victim’s home and asked that she go with him to tell his wife that he had been at the victim’s home the previous night. The victim agreed. Consequently, at approximately noon, they left the victim’s home to walk to the defendant’s apartment. The victim took a shortcut and arrived at the defendant’s third floor apartment before he did. When no one answered the door, she went downstairs to the first floor. The defendant appeared behind the victim in the first floor hallway and told her that the keys to his apartment were in the basement. When the victim told the defendant that she did not want to go down into the basement, he pulled her arms behind her and forced her toward the basement door. The defendant was holding a screwdriver in his hand. Although the door was usually locked, the lock had been broken. The victim, afraid and crying, asked the defendant what he was doing and begged him not to take her to the basement. Believing that no one was nearby, the victim did not call out or attempt to attract attention.
Once in the basement, the defendant pushed the victim away from the stairs toward a darkened portion of the basement where he forced her down onto the dirt and rock floor. The defendant pinned the victim down and ordered her to remove her clothes and had intercourse with her. Subsequently, he ordered the victim to get dressed, and threatened to tie her up if she continued crying and screaming. The victim, in order to get away from the defendant, assured him that she would tell no one of the assault. The defendant released her.
When released, however, the victim ran home and informed her mother of what had occurred. Thereafter, in response to a call about an alleged sexual assault, New Haven police officers arrived at the victim’s home *561and found her rolling on the floor in “hysterics” and unable to answer questions. After being taken to the hospital by ambulance, she still could not respond to questions but did indicate that she would like to speak to a psychiatrist. Nonetheless, at the hospital, she was not fully responsive to the psychiatrist, an examining physician or a police detective. Although she answered some questions, she did not provide details of the assault. On the day of the incident, after she was discharged from the hospital, however, the victim did permit the police to record her statement. Approximately two months later, the victim also related the details of her encounter with the defendant to a nurse practitioner.
I
The defendant first argues that the trial court improperly precluded him from questioning the victim about what he contends was a previous false accusation of sexual assault. He asserts that the purpose of cross-examining the victim regarding a previous complaint that did not result in a prosecution was “to show that [the victim] has no hesitancy in making complaints of sexual assault. . . .” The defendant claims that the court’s ruling deprived the jury of information necessary for it to determine the victim’s credibility and improperly curtailed his cross-examination of the victim.5 We disagree.
“The sixth amendment to the [United States] constitution guarantees the right of an accused in a criminal prosecution to confront the witnesses against him. . . . The primary interest served by confrontation is the right to cross-examination . . . and an *562important function of cross-examination is the exposure of a witness’ motivation in testifying. . . . Cross-examination to elicit facts tending to show motive, interest, bias and prejudice is a matter of right and may not be unduly restricted.” (Citations omitted; internal quotation marks omitted.) State v. Colton, 227 Conn. 231, 248-49, 630 A.2d 577 (1993).
“The confrontation clause does not, however, suspend the rules of evidence to give the defendant the right to engage in unrestricted cross-examination.” State v. Johnson, 21 Conn. App. 291, 293, 573 A.2d 1218 (1990). Only relevant evidence may be elicited through cross-examination. State v. Gaynor, 182 Conn. 501, 509, 438 A.2d 479 (1980). The court determines whether the evidence sought on cross-examination is relevant by determining whether that evidence “renders the existence of [other facts] either certain or more probable.” (Internal quotation marks omitted.) State v. Kelly, 208 Conn. 365, 376, 545 A.2d 1048 (1988).
In Kelly, we held that the fact that a man whom the victim had previously accused of sexual assault had been acquitted had no probative value in a subsequent sexual assault case against a different defendant. Id. We stated that the acquittal did “not make the charge of sexual assault against [the earlier defendant] or the charge against the defendant a ‘recent contrivance,’ ‘imagination,’ or ‘sexual fantasy. . . .’ ” Id., 377.
On the other hand, in State v. Ouellette, 190 Conn. 84, 459 A.2d 1005 (1983), the victim was an eight year old child. In her statement to the police, the victim stated that she had been sexually assaulted by the defendant and the defendant’s brother-in-law. Id., 87-88. The victim had not, however, previously mentioned being assaulted by the defendant’s brother-in-law to anyone other than the police. Id., 103. We con-*563eluded that the trial court’s denial of the right to cross-examine the victim concerning this discrepancy was harmful error. Id., 103-104.
In the present case, the defendant presented no evidence to the trial court concerning the alleged prior false accusation of sexual assault. In his offer of proof, the defendant claimed to know the name of the previously accused individual, but he did not know exactly when the accusation had been made, why the accusation had not resulted in a prosecution, or even whether the previous accusation was false. The court therefore refused the defendant permission to question the victim regarding the truth or falsity of the prior accusation because his offer of proof was insufficient and because the proposed line of inquiry was not relevant.
Unlike the situation in State v. Ouellette, supra, 190 Conn. 84, the victim here had not mentioned a previous assault in her statements about the incident. Without evidence of the falsity of the prior accusation, therefore, the defendant cannot show the relevance of the proposed cross-examination. As in State v. Kelly, supra, 208 Conn. 377, the victim’s “ ‘conduct with another man [has] no bearing on her conduct with this defendant or on the credibility of her testimony in this case.’ ”
“The court has wide discretion to determine the scope of cross-examination. . . . Every reasonable presumption should be given in favor of the correctness of the court’s ruling in determining whether there has been an abuse of discretion.” (Citations omitted; internal quotation marks omitted.) State v. Hernandez, 224 Conn. 196, 208, 618 A.2d 494 (1992). The trial court did not abuse its discretion in disallowing the proposed cross-examination.
II
The defendant next claims that the trial court improperly admitted constancy of accusation evidence. In addi*564tion to the testimony of the victim, the jury heard the victim’s story from the victim’s sister, the psychiatrist who treated the victim at the hospital, the admitting physician, a nurse practitioner and a police detective.
The defendant claims that the constancy of accusation doctrine is “outmoded, anachronistic and gender-biased” and violates his rights under article first, § 20, of the Connecticut constitution.6 He also claims that the constancy of accusation testimony violated his right to confrontation under the sixth amendment to the United States constitution in that it does not fall within a recognized hearsay exception. We disagree.
At trial, the defendant claimed only that the constancy of accusation evidence violated his rights under the confrontation clause. He now seeks to prevail on the remainder of his claims under State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989).7
The defendant has not demonstrated that his claim that the constancy of accusation doctrine is outmoded and clearly anachronistic is of constitutional dimension. The defendant, therefore, has not satisfied the second prong of the test set forth in Golding. The defendant may not prevail on this claim. The defendant also seeks *565to prevail under Golding on his claim that the constancy of accusation doctrine is gender biased and that it violated his rights under article first, § 20, of the Connecticut constitution. Although the constancy of accusation doctrine was adopted by this court in a case in which a female sexual assault victim had confided in a female friend; State v. De Wolf, 8 Conn. 93, 100 (1830); we have never restricted its application to female victims. See, e.g., State v. Pierson, 201 Conn. 211, 514 A.2d 724 (1986) (victim was adolescent boy). Because the doctrine would apply equally to male and female victims, we conclude that it is not gender biased and, therefore, does not violate the defendant’s rights under article first, § 20, of the Connecticut constitution.
The defendant also claims that the allowance of constancy of accusation testimony violated his right to confrontation. The admissibility of constancy of accusation evidence has consistently been approved by this court. See, e.g., State v. Parris, 219 Conn. 283, 289-90, 592 A.2d 943 (1991); State v. Segerberg, 131 Conn. 546, 549, 41 A.2d 101 (1945); State v. Kinney, 44 Conn. 153, 156-57 (1876). Constancy of accusation evidence is admissible “when the complainant first has testified, in court, to the facts of the alleged occurrence .... She is then permitted to state that she made complaint to some other person. Thereupon, the person to whom she complained, out of court and in the absence of the defendant, is permitted to testify not only to the fact that a complaint was made but also to its details.” (Citation omitted.) State v. Segerberg, supra, 548-49.
In approving the admission of constancy of accusation testimony, we have explained that it would be natural for the victim of actual or attempted sexual assault to relate the incident to others if it had actually happened, but not if the incident had not occurred. Similarly, the victim’s recitation of the details of the incident would likely be constant if the claim were true, but dis*566crepancies would be more likely to appear if the incident had not occurred. State v. Kinney, supra, 44 Conn. 156-57.
“Rather than disadvantaging a defendant, such a doctrine supplies a fertile field for cross-examination of a complainant with reference to ascertaining where the truth lies.” State v. Dabkowski, 199 Conn. 193, 202, 506 A.2d 118 (1986). In addition to providing additional information on which the defendant can cross-examine the victim, the defendant can cross-examine the constancy of accusation witnesses. See State v. Brigandi, 186 Conn. 521, 533, 442 A.2d 927 (1982). The defendant’s right to confrontation, therefore, has not been violated.
Additionally, constancy of accusation testimony is admissible only to corroborate the victim’s testimony. State v. Hamer, 188 Conn. 562, 565, 452 A.2d 313 (1982). “Constancy evidence is properly viewed as a peculiar species of evidence, and, rather than further attempt to conform our traditionally liberal doctrine to evidentiary rules designed for other classes of evidence, we leave any curtailment of the doctrine to future cases where compelling reasons presented by litigants might persuade us to do so.” State v. Parris, supra, 219 Conn. 292. We have rejected challenges to the constancy of accusation doctrine in the past and are not persuaded now by the defendant’s argument. See State v. Dabkowski, supra, 199 Conn. 203; State v. Kish, 186 Conn. 757, 768, 443 A.2d 1274 (1982).
Ill
The defendant next challenges the admissibility of the victim’s tape-recorded statement as constancy of accusation evidence. The defendant claims that admitting her tape-recorded statement enabled the victim to testify a second time without being cross-examined. In a discussion outside the presence of the jury, the *567defendant conceded that a transcript of the statement would be admissible as constancy of accusation evidence. The defendant objected only to the jury hearing the statement in the victim’s own voice. The court admitted the tape recording because the defendant presented no evidence to indicate that the recording was not “a reliable preservation of what the witness said at the police department.”
It is immaterial that the constancy of accusation testimony was offered by the victim herself rather than by the person to whom she gave the statement. State v. Hamer, supra, 188 Conn. 565. The victim’s tape-recorded statement is persuasive evidence of what she told the police when she was released from the hospital. See State v. DePastino, 228 Conn. 552, 569, 638 A.2d 578 (1994); State v. Bethea, 24 Conn. App. 13, 20, 585 A.2d 1235, cert. denied, 218 Conn. 901, 588 A.2d 1076 (1991). The defendant had the opportunity to cross-examine the victim about what she said on the tape, as well as the opportunity to cross-examine the officer about the circumstances under which her statement was recorded. The trial court, therefore, properly admitted the tape-recorded statement.
IV
The defendant also claims that by defining a reasonable doubt as “a doubt for which a valid reason can be assigned” or as “a doubt as in serious affairs which concern yourselves, you would pay heed,” the trial court diluted the state’s burden of proof in violation of his state and federal constitutional due process rights. We disagree.
We have consistently upheld, against claims of constitutional error, the definition of a reasonable doubt as “a doubt for which a valid reason may be assigned.” See, e.g., State v. Adams, 225 Conn. 270, 290-91, 623 A.2d 42 (1993); State v. Derrico, 181 Conn. 151, 170-71, *568434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980). Similarly, we have upheld the definition of a reasonable doubt as “a doubt as in serious affairs which would concern yourselves, you would pay heed.” See, e.g., State v. Gomez, 225 Conn. 347, 353-54, 622 A.2d 1014 (1993); State v. Thomas, 214 Conn. 118, 119-20, 570 A.2d 1123 (1990).8
We have concluded that these definitions of reasonable doubt, when viewed in the context of an entire charge, do not dilute the state’s burden of proof. The court’s charge in the present case, when viewed in its entirety, clearly defined the proof beyond a reasonable doubt standard. The defendant’s constitutional due process rights therefore were not violated.
V
Finally, the defendant claims that the court’s charge on sexual assault in the first degree may have allowed the jury to convict him on a statutory alternative that was not supported by the evidence. Because the defendant did not preserve this claim at trial, he seeks to prevail under State v. Golding, supra, 213 Conn. 239-40.
The substitute information charged the defendant with compelling “another person to engage in sexual intercourse by the use of force against her or by the threat of the use of force which reasonably caused her to fear physical injury. . . .” The victim testified that the defendant had pulled her arms behind her back, had *569forced her down the basement stairs, had ordered her to be quiet, had forced her onto the dirt floor, had held his arm against her neck so that she could not escape, had told her to remove her undergarments, and had sexually assaulted her.
The trial court instructed the jury: “The state does not have the burden to prove both the use of force and the threat of use of force. The state does have the burden to prove one or the other, that is, the defendant compelled [the victim] to engage in sexual intercourse at that time and place either by use of force against her or by threat of use of force against her which threat [of use of force] reasonably caused her to fear physical injury to herself.
“The word threat has its ordinary meaning. Threat of use of force is any indication of a person’s purpose or intention to use force against another person. Such an indication may be made in any manner, whether by words or conduct.
“The state has the burden to prove that the defendant did either use force or threatened the use of force, which threat did reasonably cause [the victim] to fear impairment of her physical condition or did reasonably cause her to fear that she would receive pain.
“If upon all the evidence you find that the defendant did use force you need not consider whether he threatened her with the use of force. If, however, you find the defendant did not use force you shall then consider whether he threatened her with the use of force, which threat reasonably caused her to fear physical injury to herself.”
We have recently concluded that instructing the jury on both forms of compulsion, even where the state has presented insufficient evidence of one alternative, is not a constitutional violation, but that it did constitute *570harmless error in that case. State v. Chapman, 229 Conn. 529, 544-48, 643 A.2d 1213 (1994). Because the defendant has not demonstrated that a constitutional violation “clearly exists and clearly deprived [him] of a fair trial,” he has failed to satisfy the third prong of Golding. Accordingly, he cannot prevail on this claim.
The judgment is affirmed.
In this opinion Peters, C. J., Callahan and Borden, Js., concurred.

 General Statutes § 53a-92 (a) provides in relevant part: “A person is guilty of kidnapping in the first degree when he abducts another person *559and . . . (2) he restrains the person abducted with intent to (A) inflict physical injury upon him or violate or abuse him sexually . . . .”


 General Statutes § 53a-70 (a) provides in relevant part: “A person is guilty of sexual assault in the first degree when such person (1) compels another person to engage in sexual intercourse by the use of force against such other person or a third person, or by the threat of use of force against such other person or against a third person . . . .”


 General Statutes § 53a-72a (a) provides in relevant part: “A person is guilty of sexual assault in the third degree when such person ... (2) engages in sexual intercourse with another person whom the actor knows to be related to him or her within any of the degrees of kindred specified in section 46b-21.”


 General Statutes § 51-199 (b) provides in relevant part: “The following matters shall be taken directly to the supreme court ... (3) an appeal in any criminal action involving a conviction for a capital felony, class A felony, or other felony, including any persistent offender status, for which the maximum sentence which may be imposed exceeds twenty years . . . .”


 The defendant’s claim is based on the sixth amendment to the United States constitution. He presents no independent analysis of the state constitution. State v. Robinson, 227 Conn. 711, 721, 631 A.2d 288 (1993); State v. Johnson, 227 Conn. 611, 614, 630 A.2d 69 (1993).


 The constitution of Connecticut, article first, § 20, as amended by article twenty-first of the amendments, provides: “No person shall be denied the equal protection of the law nor be subjected to segregation or discrimination in the exercise or enjoyment of his or her civil or political rights because of religion, race, color, ancestry, national origin, sex or physical or mental disability.”


 “[A] defendant can prevail on a claim of constitutional error not preserved at trial only if all of the following conditions are met: (1) the record is adequate to review the alleged claim of error; (2) the claim is of constitutional magnitude alleging the violation of a fundamental right; (3) the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial; and (4) if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt.” (Emphasis in original.) State v. Golding, supra, 213 Conn. 239-40.


 In his requested jury instructions concerning proof beyond a reasonable doubt, the defendant both requested and objected to the language on which he bases his appeal. The defendant asked the court to instruct the jury that a reasonable doubt “is a doubt for which a valid reason can be assigned” but not “a doubt for which the jury must or can ‘assign’ a reason.” The defendant also requested that the jury be instructed that a reasonable doubt is “the kind of doubt which, in the serious affairs which concern you in everyday life, you would pay heed and attention to,” but not one which “a person would ‘act upon’ or would ‘be willing to act upon’ ... or would ‘pay heed or attention to . . . .’ ”